United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-3582
                        ___________________________

  The Estate of Willys H. Fritz; Daniel W. Fritz, (on behalf of Leanne G. Fritz,
decedent’s surviving widow; Daniel W. Fritz, decedent’s surviving adult son, and
             Susan G. Lueder, decedent’s surviving adult daughter)

                                    Plaintiffs - Appellants

                                       v.

                  Bryson Henningar; City of West Union, Iowa

                                   Defendants - Appellees
                                 ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Eastern
                                 ____________

                         Submitted: September 23, 2021
                            Filed: December 8, 2021
                                 ____________

Before SMITH, Chief Judge, GRUENDER and STRAS, Circuit Judges.
                              ____________

STRAS, Circuit Judge.

      An emergency gave way to tragedy when Bryson Henningar’s police cruiser
crashed into Willys Fritz’s truck. We must determine whether a jury should decide
whether Henningar drove recklessly that day, or whether, as the district court1
concluded, he was entitled to summary judgment. We affirm.

                                          I.

      Before the accident, Henningar spoke to the manager of a nearby apartment
complex, who reported a “fight in progress” between two tenants. After the call
ended, Henningar left his house, activated his emergency lights, and headed down a
two-lane Iowa highway toward the complex. Just moments later, with other vehicles
already pulled over to the side of the road, he accelerated from 47 to 60 miles per
hour as he crossed a four-way intersection.

       On the other side of the intersection, just 270 feet away, was Fritz’s truck,
which was idling at a stop sign. As Henningar’s police cruiser approached, the truck
pulled out into the highway and tried to cross. The result was a violent broadside
collision that led to Fritz’s death.

       Fritz’s estate sued Henningar and the city of West Union in state court on
several theories, including recklessness, see Iowa Code § 321.231, and a violation
of Fritz’s civil rights, see 42 U.S.C. § 1983. After the case was removed, the district
court granted the defendants’ motion for summary judgment.

                                          II.

      We review the decision to grant summary judgment de novo. See McCuen v.
Polk Cnty., Iowa, 893 F.2d 172, 173 (8th Cir. 1990). “Summary judgment is
appropriate when the evidence, viewed in [the] light most favorable to the
nonmoving party, shows no genuine issue of material fact exists and the moving



      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Judge
for the Northern District of Iowa.
                                         -2-
party is entitled to judgment as a matter of law.” Bharadwaj v. Mid Dakota Clinic,
954 F.3d 1130, 1134 (8th Cir. 2020) (citation omitted).

                                            A.

       In Iowa, special rules apply to the operators of emergency vehicles. See Iowa
Code § 321.231. While responding to “emergency call[s],” they can “[p]roceed past
a red [light] or stop sign[] . . . after slowing down” and can “[e]xceed the maximum
speed limits” if it “does not endanger life or property.” Id. § 321.231(1), (3)(a)–(b).
Certain traffic laws are relaxed, in other words, when a police officer like Henningar
is responding to an “emergency.” Id. § 321.231(1).

       This so-called “privilege,” however, has its limits. For one thing, traffic laws
are relaxed only when an “audible” or “visual signaling device” is used, such as
flashing lights or a siren. Id. § 321.231(4). Even then, Iowa law does not “relieve
the driver . . . from the duty to drive . . . with due regard for the safety of” others. Id.
§ 321.231(5). And perhaps most importantly, it does not “protect the driver . . . from
the consequences of the driver’s . . . reckless disregard for the safety of others.” Id.
(emphasis added).

       Hoping to take advantage of this narrow opening, Fritz’s estate claims that
Henningar’s actions were reckless. See Hoffert v. Luze, 578 N.W.2d 681, 685 (Iowa
1998) (stating that the “legal standard of care” under Iowa Code § 321.231 is
“recklessness”). But recklessness is a difficult standard to meet in Iowa. The estate
must show that Henningar “intentionally [committed] an act of an unreasonable
character in disregard of a risk known to or so obvious that he must be taken to have
been aware of it.” Morris v. Leaf, 534 N.W.2d 388, 391 (Iowa 1995). And even
then, Henningar is only liable if the dangerous act was “so great as to make it highly
probable that harm [would] follow.” Id.

      We agree with the district court that the evidence in this case does not even
get past the first of these two steps. This conclusion follows from a case that the
                                            -3-
Iowa Supreme Court decided nearly a quarter of a century ago. See Bell v. Cmty.
Ambulance Serv. Agency for N. Des Moines Cnty., 579 N.W.2d 330 (Iowa 1998).
There, an ambulance responding to an emergency call approached an intersection
with its lights and sirens activated. Id. at 334–35. From the driver’s point of view,
“[a]ll traffic was stopped and the intersection was clear.” Id. at 335. Yet there too,
when another vehicle tried to cross, the result was a massive broadside collision. Id.

       At trial, the jury found that the ambulance driver had been reckless. Id.
Relying on section 321.231, however, the trial court set aside the verdict, explaining
that “[u]nder no stretch of the imagination [could] it be concluded that the driver of
the ambulance was reckless.” Id. at 338. “No danger” would have been “apparent,”
the court said, because “the road was straight,” “[a]ll surrounding traffic had
stopped,” and witnesses “clearly saw or heard, or both saw and heard, the
ambulance.” Id. at 337. The Iowa Supreme Court agreed with the trial court’s
conclusion that, under these circumstances, the driver could not have known that
someone else would attempt to cross “in front of” the ambulance. Id.

       The emergency vehicle here is different, but the circumstances are almost
identical. As Henningar’s police cruiser approached the intersection, traffic had
stopped, the road was straight, and the “lane ahead” was clear. Id. Multiple
witnesses reported hearing a siren or seeing flashing lights. If the evidence was
insufficient to establish the recklessness of the ambulance driver in Bell, then it
follows that the evidence here cannot show that Henningar had “conscious
knowledge of a dangerous situation” either. Id. Section 321.231, in other words,
stands in the way of any state-law recovery for Fritz’s estate.

                                         B.

      The lack of any “meaningful argument,” on the other hand, is what stands in
the way of addressing the estate’s federal civil-rights claim. White v. Jackson, 865
F.3d 1064, 1075 (8th Cir. 2017); see also 42 U.S.C. § 1983. Other than a few
conclusory statements about how “the [district] court improperly entered summary
                                         -4-
judgment . . . on the § 1983 claim” and “should have allowed . . . [the] § 1983
claim . . . to proceed,” the estate does not explain how the court erred. Without more,
there is nothing for us to decide. See Rotskoff v. Cooley, 438 F.3d 852, 854–55 (8th
Cir. 2006); see also U.S. v. Wiggins, 104 F.3d 174, 177 n.2 (8th Cir. 1997).

                                         III.

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -5-